Exhibit 10.44

LOGO [g147435graphics.gif]

 

To:

   Tom Barker From:    West Corporation Compensation Committee Date:   
February 21, 2011 Re:    Exhibit A

This Exhibit A for 2011 is entered into pursuant to your Employment Agreement.

 

1. Your base salary will be $900,000.

 

2. Effective January 1, 2011, you will be eligible to receive a bonus based upon
West Corporation’s consolidated EBITDA for the year. Your bonus shall be earned
in three tranches. Tranche 1 will be earned if 2011 consolidated EBITDA is equal
to 2010 consolidated EBITDA. Tranche 2 will be earned if 2011 consolidated
EBITDA is greater than 2010 consolidated EBITDA but equal to or less than $670
million. Tranche 3 will be earned if 2011 consolidated EBITDA is greater than
$670 million. The bonus calculation for each tranche is outlined below.

 

     Bonus / Millions

Tranche 1

   $1,577

Tranche 2

   $28,022

Tranche 3

   $47,170

A maximum of 75% of the pro-rata portion of the Bonus earned for Tranches 1 and
2 may be advanced quarterly. If any portion of the bonuses is advanced, it will
be paid within thirty (30) days from the end of the quarter. 100% of the total
bonuses earned will be paid no later than February 28, 2012. In the event there
is a negative calculation at the end of any quarter and a pro-rata portion of
any bonus has been advanced in a previous quarter, a “loss carry forward” will
result and be applied to the next quarterly or year-to-date calculation. In the
event that at the end of the year, or upon your termination if earlier, the
aggregate amount of the bonuses which have been advanced exceeds the amount of
bonus that otherwise would have been payable for 2011 (in the absence of
advances) based on the performance during 2011 (or, in the case of your
termination, based on the performance during 2011 and the projection for
performance for the balance of 2011 as of your termination date), then the
amount of such excess may, in the discretion of the Compensation Committee,
either (i) result in a “loss carry forward” which shall be applied to the
quarterly or year-to-date calculation of bonuses and or salary payable in
subsequent periods, or (ii) be required to be paid back to the company upon such
request.

All objectives are based on West Corporation’s consolidated operations and will
not include EBITDA for mergers, acquisitions or joint ventures, unless
specifically and individually approved by West Corporation’s Compensation
Committee.

 

3. At the discretion of the Compensation Committee, you may receive an
additional bonus based on the Company’s and your individual performance.

 

/s/ Tom Barker

 

Employee – Tom Barker

 